Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-4-21 has been entered.
2)	The disclosure is objected to because of the following informalities:
	With respect to the replacement paragraph filed 3-4-21 for the last paragraph of page 5 of the specification, "34.3" should be --34-3-- and "34.4" should be --34-4--.  
Appropriate correction is required.
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Japan 153
7)	Claims 1-5, 7, 9-10, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 153 (JP 2005-247153).
	Japan 153 discloses a pneumatic tire having sidewalls [FIGURE 1] and a tread comprising a pair of shoulder block rows wherein rotation direction G is indicated [FIGURE 1].  Each shoulder block row comprises shoulder blocks [FIGURES 2, 3A-3C].  

    PNG
    media_image1.png
    238
    274
    media_image1.png
    Greyscale

As can be seen FIGURE 3A, the trailing side of the block comprises a linear trailing edge, flat trailing wall and linear bottom trailing edge.  As can also be seen from FIGURE 3A, the leading side of the block comprises a left inclined surface (left bevel) and right inclined surface (right bevel) and a curved inclined surface (ramp) having an axial length L1.  
	As to claims 1, 3 and 4, the claimed tire is anticipated by Japan 153's tire.  One of the claimed first and second knobs reads on the left region of the shoulder block having the left inclined surface (left leading edge bevel).  The other of the claimed first and second knobs reads on the right region of the shoulder block having the right inclined surface (right leading edge bevel).  The claimed ramp reads on the curved inclined surface having axial length L1.  Since the trailing wall is flat and spans the entire width of the block, the "first trailing wall" of the first knob and the "second trailing wall" of the second knob are parallel to each other.  As to "together form a linear line", note that FIGURE 3A illustrates the trailing bottom edge as being linear.

	As to claim 5, note the curved inclined surface (ramp) having axial length L1.
	As to claim 7, Japan 153's "first knob" and "second knob" have an integral base as claimed since they are part of one shoulder block. 
	As to claim 9, the claimed first knob set reads on a shoulder block in the left shoulder block row and the claimed second knob set reads on a shoulder block in the right shoulder block row.  In claim 9, the claimed forward leading edge bevel reads on the axially outer inclined surface (left surface in FIGURE 3A) and the claimed recessed leading edge bevel reads on the axially inner inclined surface (right surface in FIGURE 3A).
	As to claim 10, Japan 153's "bevels" are attached to common bases since the axially outer bevel and axially inner bevel are part of one shoulder block.
	As to claim 12, the shoulder blocks have different axial lengths [FIGURE 1] and these different length shoulder blocks define different spacings as claimed.
	As to claim 13, Japan 153's shoulder block has a linear upper trailing edge [FIGURE 3A].
	As to claim 15, see FIGURE 3A.     
8)	Claims 6, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 153 (JP 2005-247153) in view of Japan 517 (JP 07-329517).
	As to claims 6, 11, 16 and 18, it would have been obvious to one of ordinary skill in the art to provide Japan 153's shoulder blocks with the claimed axial channel since Japan 517 suggest providing a narrow circumferentially extending groove having a 
Sakaguchi
9)	Claims 1-4, 7-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (JP 2008-222156) in view of Cortes (US 2002/0092591) and Bossutt (US 5,918,654).
	Sakaguchi discloses a pneumatic tire (e.g. tire size 275/80R22.5) having sidewalls and a tread comprising blocks separated by circumferential grooves and lateral grooves [FIGURE 1].  The tire has enhanced wet braking drive performance, snow braking performance and low rolling resistance [machine translation].  The blocks are arranged in six block rows comprising two central block rows 41, two middle block rows 42 and two shoulder block rows 43 [FIGURE 1].  In each middle block row, the middle blocks are separated by lateral grooves 32.   FIGURE 1 is reproduced below:

    PNG
    media_image2.png
    294
    346
    media_image2.png
    Greyscale

A portion of middle block row 42 of FIGURE 1 is reproduced below:

    PNG
    media_image3.png
    129
    117
    media_image3.png
    Greyscale

As can be seen from FIGURE 1, a middle block row 42 comprises middle blocks wherein each middle block of this middle block row has a Z-shaped edge at the tread surface and a straight edge at the tread surface (circumferential block length being defined between the Z-shaped edge and the straight edge).  Since a pneumatic tire can rotate in a first direction or a second direction wherein the second direction is opposite the first direction, the Z-shaped edge is a leading edge and the straight edge is a trailing edge when the tire is rotated in one of the first and second directions.  The lateral groove 32 between the Z-shaped edge and the straight edge comprises a narrow lateral groove portion and a wide lateral groove portion.  One of ordinary skill in the art would readily appreciate that the lateral groove 32 has a pair of groove walls and a groove bottom.  When the tire is in contact with the ground, the walls of the narrow lateral groove portion abut (close) [paragraph 40 of machine translation].  Sakaguchi is silent as to the groove walls of the lateral grooves being "beveled" (inclined with respect to the radial direction).
	As to claims 1, 3 and 4, it would have been obvious to one of ordinary skill in the art to provide Sakaguchi's tire tread having enhanced snow performance and low rolling resistance such that the groove walls of each lateral groove are inclined with respect to the radial direction, each middle block thereby having bevels and a ramp as claimed since (1) Cortes teaches providing lateral grooves in a tire tread such that each groove angle of each groove wall with respect to the radial direction is greater than 0 degrees and less than 45 degrees) to minimize the likelihood that debris (e.g. snow) will become trapped in the groove and (2) Bossutt, directed to reducing rolling resistance of a tire tread having lateral incisions, teaches providing the lateral incisions (lateral narrow grooves which close in the footprint) with a V-shaped cross section [FIGURE 4A], the groove walls being inclined at an small angle with respect to the radial direction.  In claim 1, one of the first and second knobs reads on a left region of Sakaguchi's middle block and the other of the first and second knobs reads on the right region of Sakaguchi's middle block.  When the groove walls of the lateral grooves are inclined with respect to the radial direction as suggested by Cortes and Bossutt, then Sakaguchi's middle blocks define leading edge bevels connected by a ramp, trailing walls and a linear bottom trailing edge as claimed.  The ramp is defined by the groove wall extending from the short middle segment of the Z-shaped edge at the tread surface to the groove bottom.  A linear bottom trailing edge is defined by the groove wall extending from the straight edge at the tread surface to the groove bottom.      
	As to claim 2, see Sakaguchi's FIGURE 1 and note the suggestion from Cortes and Bossutt to incline groove walls with respect to the radial direction.
	As to claim 7, Sakaguchi's "first knob" and "second knob" have an integral base as claimed since they are part of one middle block.
	As to claim 8, note Sakaguchi's shoulder blocks; each shoulder block defining a third knob and a fourth knob.

	As to claim 10, Sakaguchi's "bevels" are attached to common bases since the axially outer bevel and axially inner bevel are part of one block.
	As to claim 13, each of Sakaguchi's central blocks and middle blocks have a linear upper trailing edge [FIGURE 1].
	As to claim 15, see Sakaguchi's FIGURE 1.     
10)	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (JP 2008-222156) in view of Cortes (US 2002/0092591) and Bossutt (US 5,918,654) as applied above and further in view of Misawa et al (US 4,819,704).    

11)	Claims 6, 11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (JP 2008-222156) in view of Cortes (US 2002/0092591) and Bossutt (US 5,918,654) as applied above and further in view of Japan 517 (JP 07-329517).
	As to claims 6, 11 and 16-20, it would have been obvious to one of ordinary skill in the art to provide Sakaguchi's blocks with the claimed axial channel since Japan 517 suggest providing a narrow circumferentially extending groove having a depth of 20-70% of the main groove depth in the middle of a block of a tire tread to improve lateral sliding performance [FIGURE 1, machine translation].  As to claims 17, 19 and 20, note the left central block for the first knob and second knob (first knob set) and note the left middle block for the third knob and fourth knob (second knob set).
Remarks
12)	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	With respect to applicant's description in the RCE filed 3-4-21 of the interview on 2-2-21, examiner comments: INTERVIEW RECORD OK.
13)	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 5, 2021